Name: 87/26/EEC: Commission Decision of 10 December 1986 approving addenda to the programmes relating to horticulture and vine nurseries in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  means of agricultural production
 Date Published: 1987-01-16

 Avis juridique important|31987D002687/26/EEC: Commission Decision of 10 December 1986 approving addenda to the programmes relating to horticulture and vine nurseries in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 014 , 16/01/1987 P. 0055 - 0055*****COMMISSION DECISION of 10 December 1986 approving addenda to the programmes relating to horticulture and vine nurseries in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (87/26/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 14 November 1985 the French Government forwarded addenda to the programmes approved by Commission Decision 80/1055/EEC (3) relating to the conditions under which horticultural products and products from vine nurseries are processed and marketed and on 22 May 1986 submitted supplementary information; Whereas the addenda to the programmes concern the rationalization and improvement of structures for the market preparation and marketing of horticultural products and products from vine nurseries so as to make these sectors more competitive and add value to their output; whereas they therefore constitute programmes within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the addenda contain enough of the details specified in Article 3 of Regulation (EEC) No 355/77 to show that the objectives of Article 1 of the said Regulation can be attained in the horticulture and vine nursery sectors; whereas the time laid down for implementing the addenda does not exceed the period specified in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addenda to the programmes relating to horticulture and vine nurseries, notified on 14 November 1985 and supplemented on 22 May 1986 by the French Government in accordance with Regulation (EEC) No 355/77, are hereby approved. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 308, 19. 11. 1980, p. 15.